United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 28, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30495
                         Summary Calendar



MARK HANNA,

                                    Plaintiff-Appellant,

versus

CORRECTIONS CORPORATION OF AMERICA; MILTON EICHMANN;
TIM WILKINSON; PAT THOMAS; CONWAY HOSPITAL;
JOHN QUO, Doctor at Conway Hospital;
JOHN BLANK, Dentist at Winnfield Correctional Center;
JANE HITT, Nurse at Winn Correctional Center;
JANE BLANK, Nurse/Medical Technician
at Winn Correctional Center,


                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-2653
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Proceeding pro se, Mark Hanna, Louisiana state prisoner

# 132872, appeals the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30495
                                  -2-

Hanna has filed with this court motions to recuse the magistrate

judge due to a conflict of interest and for a change of venue.

     Hanna argues on appeal that the district court erred in

dismissing his claims stemming from the delay in treating his

colorectal ulcer for financial reasons and the denial of

heartburn medication.    Hanna maintains that the district court

erred in dismissing his claim regarding the delay in treating his

toothache and the denial of pain medication while awaiting the

extraction of the tooth.    Hanna argues that the district court

erred in dismissing his claims for the denial of medical

treatment against a “Dr. Quo.”    Hanna asserts that his claim

against Conway Hospital was meritorious.       He also argues the

merits of his claims raised in stricken pleadings and against

prison officials for attacking him, filing false disciplinary

charges, and denying him due process during disciplinary

proceedings.    Hanna maintains that the district court erred in

dismissing his claims without “fair warning.”

     The district court incorrectly characterized Hanna’s

colorectal ulcer claim as a mere disagreement between Hanna and

prison officials as to his treatment.       A review of the record

shows that Hanna alleged that medically-indicated treatment was

delayed for financial reasons.    The denial or delay of necessary

medical treatment for financial or other improper motives not

based on medical reasons may constitute an Eighth Amendment

violation.     See Chance v. Armstrong, 143 F.3d 698, 704 (2d Cir.
                            No. 03-30495
                                 -3-

1998); Ancata v. Prison Health Servs., Inc., 769 F.2d 700, 704

(11th Cir. 1985).    The district court thus erred in concluding

that Hanna’s claim lacked an arguable basis in fact or law.       See

Norton v. Dimazana, 122 F.3d 286, 291 (5th Cir. 1997).

       The district court’s failure to address the claim regarding

the treatment of Hanna’s heartburn was harmless, as Hanna did not

allege sufficient facts to show that the unavailability of the

medication resulted from deliberate indifference as opposed to

mere negligence.    See Farmer v. Brennan, 511 U.S. 825, 834

(1994).

       Hanna has not alleged that he suffered substantial harm due

to the delay in having his tooth extracted, and he thus failed to

raise an Eighth Amendment claim as to the delayed treatment.       See

Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993).    He may,

however, recover damages for the pain he suffered during the

delays.    See Thompkins v. Belt, 828 F.2d 298, 301 (5th Cir.

1987).    The district court’s failure to address this claim is not

harmless, as the claim does not lack an arguable basis in fact or

law.    See Norton, 122 F.3d at 291.

        Hanna’s complaint that Dr. Quo did not perform the type of

examination Hanna deemed necessary is a disagreement regarding

medical treatment and was properly dismissed.    See Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

       Because Hanna fails to argue that the district court erred

in dismissing his claims against Conway Hospital as barred by the
                           No. 03-30495
                                -4-

Eleventh Amendment, he has abandoned that issue.     See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).    The district

court struck Hanna’s third amended complaint and denied him

permission to file further amended complaints.    Although Hanna

addresses the merits of the claims asserted in those complaints,

he does not argue that the district court erred in striking the

amended complaints and has abandoned these claims.    See id.

     Hanna’s argument that the district court dismissed his

complaint without notice is without merit.   See Jackson v. City

of Beaumont Police Dep’t, 958 F.2d 616, 619 (5th Cir. 1992).

     Finally, Hanna has filed motions with this court to recuse

the magistrate judge and for a change in venue in which he

asserts that there is a conflict of interest.    Hanna filed

similar motions in the district court, which were not addressed;

the district court should address the motions upon remand.

     Accordingly, we AFFIRM IN PART, REVERSE IN PART, and REMAND

for further proceedings.   The motions for recusal and change of

venue filed in this court are DENIED.